Citation Nr: 1421270	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A claim for service connection for PTSD was previously denied in a prior final RO decision.  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In regard to the acquired psychiatric disorder claim, the Veteran filed a claim of service connection for PTSD and this issue has been developed for appellate review.  VA treatment records reflect diagnoses of PTSD, major depressive disorder and anxiety disorder.  In light of the various diagnoses, the service connection claim is characterized as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied in an unappealed October 2008 rating decision.   

2.  Evidence received since the October 2008 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.

Here, a letter dated in November 2010 informed the Veteran of the basis for the prior denial of his claim for service connection for PTSD.  The letter informed the Veteran of the evidence needed to reopen the claim as well as the evidence needed to substantiate a claim for service connection.  The November 2010 letter advised the Veteran what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The letter included provisions for disability ratings and effective dates.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records and personnel records have been obtained, as well as post-service VA and private treatment records. 

The Veteran had a VA examination in April 2011.  However, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii). 

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the VLJ who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. 
§ 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the February 2014 hearing, the undersigned VLJ, the Veteran and the Veteran's representative outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. 
§ 5103A  (West 2002 & Supp. 2013).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the claim to reopen.


Analysis of Claim

The RO previously considered and denied a claim for service connection for PTSD in an October 2008 rating decision.  The October 2008 rating decision found that the criteria for a diagnosis of PTSD were not met.   

The Veteran did not submit a timely notice of disagreement (NOD) to the October 2008 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

In October 2010, the Veteran filed a claim to reopen service connection for PTSD.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3)  (2012). "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from incoming artillery, rocket, or mortar fire, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id.  

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror. The occurrence of an actual event or circumstance is necessary. In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.
With regard to the above amendment to the PTSD regulation and its relevance to applications to reopen, VBA Training Letter 10-05 (July 16, 2010) provides: "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'"

The evidence of record at the time of the prior final rating decision included service treatment records, personnel records, a report of a VA examination dated in September 2008, VA outpatient treatment records and statements submitted by the Veteran.

The new evidence received since the October 2008 rating decision includes written statements, a transcript of a Board hearing in February 2014 and VA outpatient medical records.  At the Board hearing, the Veteran testified that he was in fear for his life during mortar attacks on his base.  The Veteran's statements and testimony regarding mortar attacks which caused him to fear for his life constitute allegations of fear of hostile military or terrorist activity.  For purposes of reopening, they are deemed credible.  Under VA's guidelines for applying the revised 38 C.F.R. 
§ 3.304(f), the Veteran's statements are new and material evidence sufficient to reopen his claim of service connection for PTSD.  Accordingly, the claim of service connection for PTSD may be reopened.  


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.  To that extent only, the claim is granted.  


REMAND

VA treatment records reflect that a PTSD screening in October 2007 was negative. 
An April 2011 VA examination reflects that the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.   

VA outpatient treatment records reflect that a licensed clinical social worker has diagnosed the Veteran with PTSD.  VA records also show diagnoses of major depressive disorder and anxiety disorder.

At the Board hearing, the Veteran testified that PTSD is related to mortar attacks he experienced in service.  The Veteran testified that he experiences symptoms such as startle responses and nightmares.  

Given the Veteran's competent and credible testimony of his current symptoms, as well as his reported stressors and the VA records which reflect diagnoses of PTSD, major depression and anxiety disorder, a remand is necessary to provide the Veteran another VA examination.  The RO should also request updated VA treatment records from July 2013 through the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file or Virtual VA all outstanding pertinent treatment records from the VA Medical Center in Fayetteville, dated from July 2013 to the present.

2.  Schedule the Veteran for a VA mental disorders examination.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.

(a) The examiner should state whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD. The examiner should specifically state the diagnostic criteria used to diagnose the Veteran with PTSD. If the examiner determines that a diagnosis of PTSD is not appropriate, the examiner should state which diagnostic criteria were not met.

(b) If the examiner determines that a diagnosis of PTSD is appropriate, the examiner should specify the in-service stressor(s) upon which the diagnosis is based.  The examiner must confirm that the in-service stressor, reported as fear of hostile military or terrorist activity, to include mortar attacks on the Veteran's base in Vietnam, is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the in-stressor stressor.

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that an acquired psychiatric disorder other than PTSD, including anxiety disorder or major depressive disorder, was incurred in or aggravated by active service, or is otherwise related to service. 

A complete rationale should be provided for all opinions offered.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


